Citation Nr: 0944042	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  04-03 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for porphyria cutanea tarda 
(PCT) or, alternatively, another skin disorder, to include as 
a result of exposure to herbicides during service in the 
Republic of Vietnam.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel





INTRODUCTION

The Veteran had active service in the United States Army from 
September 1969 to July 1971 (to include duty in Vietnam), and 
from January 1975 to April 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, D.C.  The Veteran currently has an address in 
the jurisdiction of the RO in Waco, Texas, and they possess 
jurisdiction over the claims file.  The Veteran additionally 
has work and family requirements which take him to the 
Federal Republic of Germany; however, he has noted that he is 
able to appear at VA facilities within his home jurisdiction 
in Texas.  There are medical records in the file which are 
authored in the German language; however, all proper 
translations have been obtained, and there is no need for 
further translation.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran retired from the U.S. Army after twenty years of 
honorable service, to include duty in Vietnam.  He contends 
that he has PCT, and that this disorder has been present 
since his first period in the United States Army.  
Specifically, he contends that the skin disease has been 
misdiagnosed over the years, and that his PCT did arise 
within a year after his exposure to herbicides in Vietnam.  

The Veteran does have a diagnosis of PCT.  An undated private 
medical record from a German facility notes that the Veteran 
had been under the care of a German dermatologist since 1995, 
and that he was tested for PCT with a positive result.  
Initially, this physician believed the Veteran had 
photodermatitis; however, after confirming laboratory 
results, she did diagnose him as having PCT, which acts as a 
"trigger" for skin eruptions.  The Veteran had two periods 
of service, with his time in Vietnam falling into the first 
of those periods.  During his service in Vietnam, he was 
treated for a rash on several occasions, with a groin rash 
being assessed in January 1971, and with two episodes of a 
bilateral hand rash in October 1970 and December 1970.  At 
discharge from the first period of service, he was free of 
dermatologic abnormality.  

PCT is a disorder that is subject to presumptive service 
connection due to service in the Republic of Vietnam based on 
exposure to herbicides.  See 38 C.F.R. § 3.307, 3.309.  The 
Veteran, in this instance, has been diagnosed as having PCT, 
and did serve in Vietnam.  PCT, however, is somewhat 
different than other disorders subject to presumptive service 
connection based on herbicide exposure.  That is, PCT must 
manifest itself within a year after the last exposure to 
herbicides.  See 38 C.F.R. § 3.307, 3.309.  In this case, 
there is clearly the beginning of some sort of dermatologic 
condition noted in service; however, it is unclear whether 
this disease is PCT, another chronic skin disability, or, 
alternatively, some type of acute and transitory dermatologic 
condition that is not reflected as a current condition.  

Besides the entry in the service treatment records, the 
Veteran has submitted the statement of his former neighbor in 
Texas, who was his school nurse growing up.  This person has 
informed VA that shortly after his return from Vietnam, in 
1971, that the Veteran asked her for an opinion on blisters 
he was having on his body.  She has stated her opinion, as a 
registered nurse, that blisters were present in 1971, and 
that sun exposure could be partially responsible.  

The Veteran splits his time between Germany and Texas, and 
has utilized VA treatment facilities in Texas on numerous 
occasions.  He was scheduled to have a dermatological 
examination to evaluate the current state of his skin 
condition (and whether or not that condition was related to 
service); however, his employment overseas forced him to call 
and ask for a rescheduling.  For whatever reason, the RO did 
not reschedule the Veteran, instead electing to send the 
claims file to the Dallas VA Medical Center for a Physician 
Assistant (PA) to review.  The PA wrote a one-paragraph, 
cursory, and patently incorrect analysis on the nature of the 
Veteran's condition.  Specifically, the PA stated that there 
was no evidence of PCT in the service treatment records 
because the disorder would only be present on skin exposed to 
sunlight, ignoring the fact that there were several in-
service consultations in Vietnam for rashes/blistering on the 
hands.  This PA then determined that a VA dermatology 
examination was not necessary, and the claims file was 
returned to the RO.  

The Board is of the opinion that a VA dermatology examination 
is crucial to the resolution to this appeal.  The Veteran had 
in-service symptoms of a rash in Vietnam, a history of 
dermatological treatment to include a relatively current 
diagnosis of PCT, and has presented lay evidence to show that 
blistering (on sun-exposed skin) did manifest within a year 
after the last exposure to herbicide agents.  As such, an 
examination is required in accordance with jurisprudential 
precedent.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Moreover, the examiner should review the entire 
claims file, to include both periods of active service, and 
determine if any dermatological condition is directly related 
to his periods of active military service.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  The Veteran should be afforded a VA 
dermatology examination to determine the 
nature, approximate onset date or 
etiology of any skin disease, to include 
PCT, which may currently be present.  
Following a review of the relevant 
medical evidence in the claims file, the 
clinical evaluation, and any tests that 
are deemed necessary, the examiner is 
asked to provide an opinion as to whether 
it is at least as likely as not (50 
percent or greater probability) that a 
chronic skin disease, to include PCT, if 
present, began during service or is 
otherwise linked to any incident of 
service.  If PCT is present, the examiner 
is asked to opine if the disorder 
manifested itself within one year of the 
Veteran's last service in Vietnam.  The 
examiner should make specific reference 
to the abnormal dermatologic findings in 
the service treatment records, and state 
the likely pathology of these 
indications.  

3.  After completion to the extent 
possible of the directed development, re-
adjudicate the Veteran's claim. If the 
claim remains denied, issue an 
appropriate supplemental statement of the 
case and forward the case to the Board 
for final adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


